Citation Nr: 1120610	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  07-34 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for rheumatoid arthritis of the hips, hands, knees, and ankles.

2.  Entitlement to service connection for a disability other than rheumatoid arthritis of the hips, hands, knees, and ankles.


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from July 1951 to February 1954.

This case originally came to the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) which denied an increased evaluation for the Veteran's service connected rheumatoid arthritis of multiple joints.

In a May 2009 decision the Board denied the Veteran's claim for an increased rating for rheumatoid arthritis, multiple joints.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2010, the Court issued an order that granted a Joint Motion for Remand (JMR).  In the JMR, the parties noted that the issue of entitlement to an increased rating for rheumatoid arthritis was not being appealed.  Thus, the Board's decision with respect to that issue is final.  The issue that was remanded, however, was whether the Board decision failed to address a pending claim for service connection for disabilities of the hips, hands, knees, and ankles, for action in compliance with the instructions in the JMR.

The Board notes that the Veteran's attorney submitted a CD of a cervical spine MRI.  However, as the question being decided in this case does not involve the cervical spine, that evidence is not relevant and remand for consideration of that evidence by the RO is not required.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  If the Veteran wishes to file a claim for a condition of the cervical spine, he should do so with specificity at the RO.
 
The issue of entitlement to service connection for disabilities other than rheumatoid arthritis of the hips, hands, knees, and ankles is REMANDED to the RO.  VA will notify the appellant if further action is required.



FINDINGS OF FACT

1.  The Veteran is already service connected for rheumatoid arthritis of multiple joints.

2.  The May 2009 Board decision denied an increased rating for service connected rheumatoid arthritis, which includes consideration of the assignment of separate ratings for affected joints.

3.  The Board decision contemplated rheumatoid arthritis of the hips, hands, knees, and ankles, but found that because those joints were not currently affected by rheumatoid arthritis, a higher rating for the service connected rheumatoid arthritis was not warranted.

4.  As the Veteran is already service connected for rheumatoid arthritis of multiple joints, a claim for service connection for rheumatoid arthritis in specific joints such as the hands, hips, knees, and ankles, is moot.  


CONCLUSION OF LAW

As the Veteran is already service connected for rheumatoid arthritis of multiple joints, there is no case or controversy with respect to a claim of service connection for rheumatoid arthritis of hips, hands, knees, and ankles.  38 U.S.C.A. § 7103, 7104; 38 C.F.R. § 20.1100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for rheumatoid arthritis of the right knee and ankle was established in a February 1955 rating decision.  In a December 1955 rating decision, the disability was changed to "rheumatoid arthritis, multiple joints."  On a 1959 review examination, multiple different joints were discussed.  A claim for increase in 1979 was denied as the Veteran had a normal examination of the upper and lower extremities.

The Veteran filed his instant claim in January 2006.  While the JMR indicated the Veteran was proceeding pro se at that time, the record actually reflects that the Veteran was represented by Attorney Berry at that time, and that Attorney Berry filed the paperwork signed by the Veteran.  In one of the documents, the Veteran stated that he requested that the RO open claims for "Service connection for bilateral hips due to my service connected rheumatoid arthritis.  I am service connected 30 percent for rheumatoid arthritis, but I am requesting separate evaluations."  The same statement was made for his bilateral hands, bilateral knees, and bilateral ankles.  In the October 2006 rating decision, the RO noted that rheumatoid arthritis (RA) can be evaluated based on its systemic manifestations or by separately evaluating each affected joint, whichever method provides the greatest benefit.  The RO further stated that it "inferred your statement as a request to have each joint affected by RA, separately evaluated."  The claim for increase, to include separate ratings for the RA of the hips, hands, knees, and ankles was denied, as the medical evidence indicated the Veteran was not currently suffering from rheumatoid arthritis.  The RO noted the Veteran was instead diagnosed with osteoarthritis, which is a separate disease process from RA.  The RO did not address whether the Veteran's osteoarthritis was service connected, nor was any additional disability added on the rating code sheet as being denied.  

The Veteran's attorney filed a notice of disagreement (NOD) in November 2006.  He stated he was appealing the issues of "The evaluation of rheumatoid arthritis, multiple joints, which is currently evaluated as 30 percent disabling, is continued.  Separate evaluations are not warranted for rheumatoid arthritis of the hips, hands, knees, and ankles."  (Emphasis in original).  He further stated that:

The Rating Decision reflects its narrow, limited focus on the specific verbiage of the veteran's claim.  It is hyper-technically limited in its focus by its narrow, limited review of the claim.  It, by its own admission, views the veteran's claim based upon the form of his claim and not the substance.  
	...
In this instance the Rating Decision is narrowly focused on the veteran's claim's language which seeks the individual rating of each joint process and extremity.  In finding no basis for such an analysis, the Rating Decision concludes with the effective denial of the Veteran's claim.  However, the record presents evidence of the basis for other valid disability evaluations."

The attorney restated the same argument in the substantive appeal following issuance of the statement of the case.  No further argument was presented following two supplemental statements of the case. 

In the May 2009 decision, the Board denied an increased rating for rheumatoid arthritis of multiple joints.  The Board noted that the medical evidence reflected that the Veteran was not suffering from rheumatoid arthritis in any joint, that the symptoms were related to osteoarthritis, and therefore, the symptoms in his hands, knees, ankles and hips could not be considered for evaluating his service connected rheumatoid arthritis.  While such decision is not a model of clarity in denying separate ratings for rheumatoid arthritis of the claimed joints, the Board nevertheless contemplated the complaints in his knees, hips, ankles, and hands in addressing the claim for an increased rating for the service connected rheumatoid arthritis.  

Indeed, rating rheumatoid arthritis is an either/or proposition-either it is rated as a systemic condition, or each joint affected by rheumatoid arthritis is rated separately.  Specifically, under Diagnostic Code 5002, rheumatoid arthritis as an active process with constitutional manifestations associated with active joint involvement that is totally incapacitating is evaluated as 100 percent disabling.  When there is less symptomatology than the criteria for 100 percent rating but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring four or more times a year or a lesser number over prolonged periods, a 60 percent evaluation is assigned.  Symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year are evaluated as 40 percent disabling.  One or two exacerbations a year in a well-established diagnosis is evaluated as 20 percent disabling.  For residuals such as limitation of motion or ankylosis, favorable or unfavorable, the disability is rated under the appropriate diagnostic codes for the specific joints involved.  The ratings for the active process will not be combined with the residual ratings for limitation of motion or ankylosis.  The higher evaluation will be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5002 (2010).

The Board's May 2009 decision necessarily encompassed consideration of all methods of establishing an increased rating for rheumatoid arthritis, including rating the joints separately.  As such, the Board's 2009 denial of the claim for increase contemplated his claim for separate ratings for rheumatoid arthritis of the hands, hips, knees, and ankles, and in essence, denied it.  As the Veteran did not appeal the Board's denial of an increased rating for rheumatoid arthritis, that decision is final.  38 C.F.R. § 20.1100.  

In the JMR, the Board was instructed to "address the arguments raised by the Appellant's counsel that the claim was construed too narrowly and that there remain pending claims for service connection for rheumatoid arthritis, of the hips, hands, knees, and ankles."  However, because the Veteran is already service connected for rheumatoid arthritis for his multiple joints, and because the Board has already considered his claimed joints in denying his increased rating claim for rheumatoid arthritis, there is no case or controversy with respect to the claim for "service connection for rheumatoid arthritis of the hips, hands, knees, and ankles" to adjudicate.  (Emphasis added).  Accordingly, the claim for service connection for rheumatoid arthritis of the hips, hands, knees, and ankles is dismissed.


ORDER

The appeal for service connection for rheumatoid arthritis of the hips, hands, knees, and ankles is dismissed.



REMAND

As noted above, in the JMR the parties instructed the Board to "address the arguments raised by the Appellant's counsel that the claim was construed too narrowly and that there remain pending claims for service connection for rheumatoid arthritis, of the hips, hands, knees, and ankles." (Emphasis added).  However, upon reading the entirety of the JMR, it appears that it was not the sole intent of the parties to limit the Board's review to the claim for service connection for rheumatoid arthritis of the hips, hands, knees, and ankles.  It appears from the discussion in the JMR, that remand was actually sought for the Board to consider whether the Veteran's claim encompassed a claim for service connection for disabilities to the knees, hips, hands, and ankles other than rheumatoid arthritis.  

The Veteran's January 2006 claim filed through his attorney, while noted by the JMR as not being a model of clarity, could reasonably be construed as a claim for service connection for disabilities of his hips, knees, ankles, and hands other than rheumatoid arthritis.  None of the arguments presented in this case clearly state that the Veteran is, in fact, claiming service connection for the currently existing disabilities in those joints (diagnosed in some evidence as osteoarthritis) as a distinct disorder separate from rheumatoid arthritis.  However, the vague arguments regarding narrowly construing the claim and the discussion in the JMR indicating that it appeared the Veteran's claim can be read as both a claim for service connection and an increased rating claim, appear to show that the Veteran is seeking service connection for a disability other than rheumatoid arthritis in his hips, knees, ankles, and hands, to include consideration of whether the currently diagnosed disability in those joints is secondary to the service connected rheumatoid arthritis. 

Upon review of the record, the Board notes that the RO has not adjudicated a claim for service connection for disabilities other than rheumatoid arthritis of the hips, knees, ankles, and hands at any time.  Indeed, the October 2006 decision did not deny service connection for osteoarthritis; it merely noted that osteoarthritis is a separate process from rheumatoid arthritis.  As this issue has been remanded from the Court but no decision has been rendered by the RO on this issue in the first instance, the Board will remand the claim to the RO for adjudication in the first instance.  However, the Board does not have jurisdiction over this claim until the Veteran properly appeals the RO's decision on this issue.  See 38 C.F.R. § 20.200, 20.201, 20.202, 20.302.

Accordingly, the case is REMANDED for the following action:

Conduct all appropriate development and adjudicate the claim for service connection for a disability other than rheumatoid arthritis in the Veteran's hips, knees, ankles, and hands, to include consideration of whether any current diagnosed disability in those joints are secondary to (caused or aggravated by) the service connected rheumatoid arthritis.  This issue should only be returned to the Board if the Veteran properly appeals the RO decision on this matter in a timely fashion. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


